DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           S.P.B., the father,
                               Appellant,

                                     v.

              E.C., Non-relative adoptive parent, and M.N.,
                                Appellees.

                              No. 4D21-1709

                              [March 17, 2022]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Frank David Ledee, Judge; L.T. Case
Nos. FCME 19-7597 and FMCE 19-7899.

  Kenneth M. Kaplan of Law Offices of Kenneth M. Kaplan, Miami, for
appellant.

  Jay M. Levy of Jay M. Levy, P.A., Miami, for appellees.

PER CURIAM.

  Affirmed.

CONNER, C.J., GROSS and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.